  Case 20-03013-sgj Doc 1 Filed 02/03/20         Entered 02/03/20 17:15:02     Page 1 of 6




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 In re:

 THE NATIONAL CENTER FOR                           Case No. 18-30453-BJH7
 POLICY ANALYSIS,
                                                   Chapter 7
                        Debtor.


 KEVIN BUCHANAN, as Appointed
 Receiver of NATIONAL CENTER FOR
 POLICY ANALYSIS,

                 Plaintiff,                        Adv. Proc. No. ____________________
 v.

 JAMES AMOS, JR., STEPHEN A.
 BATMAN, WILLIAM D. GROSS,
 RONALD S. IVY, DENNIS
 McCUISTION, JACKI PICK, REAGAN
 STEWART, ALLEN B. WEST, and
 MICHAEL L. WHALEN,

                 Defendants.


                                   NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§ 1334, 1452, Federal Rule of Bankruptcy Procedure 9027, and

Local Bankruptcy Rule 9027-1, Defendants James Amos, Jr., Stephen A. Batman, William D.

Gross, Ronald S. Ivy, Dennis McCuistion, Jacki Pick, and Michael L. Whalen (collectively,

“Defendants”) file this Notice of Removal. In support thereof, Defendants would respectfully

show the Court as follows:




NOTICE OF REMOVAL                                                                   PAGE 1
  Case 20-03013-sgj Doc 1 Filed 02/03/20          Entered 02/03/20 17:15:02         Page 2 of 6




                        SUMMARY OF GROUNDS FOR REMOVAL

       1.     Removal to this Court is proper because all of the claims asserted in this action are

property of the Debtor’s bankruptcy estate. Accordingly, this Court has related-to jurisdiction

pursuant to 28 U.S.C. §§ 1334 and 1452.

                                            FACTS

       2.     On February 7, 2018, The National Center for Policy Analysis (“Debtor”) filed a

voluntary petition in this Court for relief under Chapter 7 of the Bankruptcy Code. See Doc. No.

1 in Debtor’s bankruptcy case.

       3.     On June 21, 2018, the Debtor’s bankruptcy case was closed, one month after the

Chapter 7 Trustee filed a Report of No Distribution.

       4.     On October 16, 2019, Kevin Buchanan, a purported receiver of the Debtor, filed a

lawsuit for breach of fiduciary duties against Defendants herein, in Cause No. DC-19-16781 in the

44th Judicial District Court of Dallas County, Texas (the “State Court Lawsuit”).

       5.     Because the claims asserted in the State Court Lawsuit were not adequately

disclosed in Debtor’s bankruptcy case, certain of the Defendants moved to reopen Debtor’s

bankruptcy case to administer this asset on behalf of all creditors. See Doc. No. 21 in Debtor’s

bankruptcy case.

       6.     On January 30, 2020, this Court entered an order reopening Debtor’s bankruptcy

case, holding that the claims asserted in the State Court Lawsuit were property of the Debtor’s

bankruptcy estate. See Doc. No. 31 in Debtor’s bankruptcy case.

       7.     Because Movants are filing this removal within ninety days of the entry of the order

reopening Debtor’s bankruptcy case, this removal is timely under Federal Rule of Bankruptcy

Procedure 9027(a)(2).




NOTICE OF REMOVAL                                                                        PAGE 2
  Case 20-03013-sgj Doc 1 Filed 02/03/20              Entered 02/03/20 17:15:02          Page 3 of 6




        8.      Further, because Defendant Dennis McCuistion’s counsel accepted service on his

behalf on January 17, 2020, this removal is timely under Federal Rule of Bankruptcy Procedure

9027(a)(3). See Waiver of Service, attached as Exhibit A and fully incorporated herein by

reference.

                                ARGUMENT AND AUTHORITY

        9.      28 U.S.C. § 1452 provides that “[a] party may remove any claim or cause of action

in a civil action . . . to the district court for the district where such civil action is pending, if such

district court has jurisdiction of such claim or cause of action under section 1334 of this title.” 28

U.S.C. § 1334 provides in pertinent part that “the district courts shall have original but not

exclusive jurisdiction of all civil proceedings arising under Title 11, or arising in or related to cases

under Title 11.”

        10.     Proceedings are “related to” bankruptcy cases if “their outcome could conceivably

have any effect on the estate being administered in bankruptcy.” In re Spillman Dev. Group, Ltd.,

710 F.3d 299, 304 (5th Cir. 2013). A “conceivable effect” is “any that could alter the debtor's

rights, liabilities, options, or freedom of action (either positively or negatively) and which in any

way impacts upon the handling and administration of the bankrupt estate.” Id. (emphasis in

original).

        11.     The Fifth Circuit has repeatedly held that even “attenuated, hypothetical effects of

third-party litigation can give rise to related-to bankruptcy jurisdiction.” Id. at 305. For example,

in Spillman, the Fifth Circuit held that a creditor’s lawsuit against third parties was “related to” a

bankruptcy proceeding where the creditor’s recovery in the lawsuit “would presumably diminish

[the creditor’s] deficiency claim against the bankruptcy estate, conceivably allowing a greater

recovery for other unsecured creditors against the estate.” Id.; see also In re Stonebridge Techs.,




NOTICE OF REMOVAL                                                                               PAGE 3
  Case 20-03013-sgj Doc 1 Filed 02/03/20           Entered 02/03/20 17:15:02         Page 4 of 6




Inc., 430 F.3d 260, 266–67 (5th Cir. 2005) (finding related-to jurisdiction over third-party claims

where collection on those claims could affect “the need for [a third party] to seek reimbursement

from [the] bankruptcy estate”).

       12.     In the present case, there is no such attenuation; the outcome of the State Court

Lawsuit directly impacts the bankruptcy estate. As mentioned above, this Court entered an order

reopening Debtor’s bankruptcy case, holding that the claims asserted in the State Court Lawsuit

are property of the Debtor’s bankruptcy estate. See Doc. No. 31 in Debtor’s bankruptcy case. As

a result, any judgment against, or settlement with, Defendants will increase the size of the Debtor’s

bankruptcy estate, and such proceeds will be used pay the Debtor’s previously unpaid creditors.

Such an effect on a Debtor’s estate is clearly sufficient to give this Court related-to bankruptcy

jurisdiction. In re Galaz, 765 F.3d 426, 430 (5th Cir. 2014) (finding related-to jurisdiction where

a judgment against [defendants] could, at least conceivably, increase the size of [the debtor’s]

bankruptcy estate”).

       13.     Under the standard for “related to” jurisdiction, removal of the State Court Lawsuit

is proper, and Defendants consent to entry of final orders and judgment by this Court.

       14.     Pursuant to Local Bankruptcy Rule 9027-1, a copy of the docket sheet and all

pleadings from the State Court Lawsuit are attached as Exhibit B.

       WHEREFORE, Defendants respectfully remove the State Court Lawsuit from 44th

Judicial District Court of Dallas County, Texas to this Court.




NOTICE OF REMOVAL                                                                          PAGE 4
  Case 20-03013-sgj Doc 1 Filed 02/03/20    Entered 02/03/20 17:15:02     Page 5 of 6




Respectfully submitted,

BELL NUNNALLY & MARTIN LLP                 KENNEDY LAW, P.C.

/s/ Russell W. Mills                       /s/ Stephen A. Kennedy
R. Heath Cheek (application pending)       Stephen A. Kennedy
State Bar No. 24053141                     Texas State Bar No. 11300425
Russell W. Mills                           Michelle D. Daniel
Texas State Bar No. 00784609               State Bar No. 05360550
R. Kent Love                               1445 Ross Avenue, Suite 2750
Texas State Bar No. 24102114               Dallas, Texas 75202
2323 Ross Avenue, Suite 1900               214.716.4343 (Telephone)
Dallas, Texas 75201                        214.593.2821 (Facsimile)
214.740.1400 (Telephone)                   skennedy@saklaw.net
214.740.1499 (Facsimile)                   mdaniel@saklaw.net
hcheek@bellnunnally.com
rmills@bellnunnally.com                    ATTORNEYS FOR WILLIAM D. GROSS
klove@bellnunnally.com                     AND DENNIS McCUISTION

ATTORNEYS FOR JAMES AMOS, JR.,
RONALD S. IVY, JACKI PICK, AND
MICHAEL L. WHALEN

-and-

ROBERTS CUNNINGHAM & STRIPLING
LLP

/s/ H.N. Cunningham, III
H.N. Cunningham, III
Texas State Bar No. 05246900
John P. Tufnell
State Bar No. 24047003
13155 Noel Road, Suite 900
Dallas, Texas 75240
214.696.3200 (Telephone)
214.696.5971 (Facsimile)
hnciii@aol.com
jtufnell@gmail.com

ATTORNEYS FOR STEPHEN A.
BATMAN




NOTICE OF REMOVAL                                                              PAGE 5
  Case 20-03013-sgj Doc 1 Filed 02/03/20         Entered 02/03/20 17:15:02       Page 6 of 6




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 3, 2020, a true and correct copy of the foregoing was
served, upon filing, via the Court's CM/ECF system upon those parties subscribing thereto and on
the following parties in the manner indicated below:

VIA EMAIL AND FIRST CLASS MAIL,                VIA FIRST CLASS MAIL, POSTAGE
POSTAGE PREPAID                                PREPAID

Darrell W. Cook                                Allen B. West
Catherine A. Keith                             9925 Wood Forest Drive
6688 North Central Expressway, Suite 1000      Dallas, Texas 75243
Dallas, Texas 75206
dwcook@attorneycook.com
catherine@attorneycook.com

Counsel for Plaintiff

VIA FIRST CLASS MAIL, POSTAGE
PREPAID

Reagan Stewart
6939 Meadow Lake Avenue
Dallas, Texas 75214

                                    /s/ R. Kent Love
                                    R. Kent Love




NOTICE OF REMOVAL                                                                      PAGE 6
